Citation Nr: 0725483	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder due 
to sun exposure.

2. Entitlement to service connection for cancer of the neck 
as secondary to a skin disorder.

3. Entitlement to service connection for dental treatment for 
loss of teeth as secondary to cancer of the neck.

4. Entitlement to service connection for residuals of a 
cracked left foot bone.

5. Entitlement to service connection for bilateral hearing 
loss.

6. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran and his wife 
testified before the undersigned Veterans Law Judge in May 
2007; a transcript of that hearing is associated with the 
claims folder.  The Board granted the veteran's May 2007 
Motion to Advance on the Docket at his Travel Board hearing.  

The issues of entitlement to service connection for a skin 
disorder, cancer of the neck and dental treatment, both as 
secondary to a skin disorder, bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has residuals of a cracked left foot bone that 
are related to his active service.


CONCLUSION OF LAW

Residuals of a cracked left foot bone were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in January 2005 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The January 2005 letter was sent to the veteran prior to the 
March 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  No such notice was ever provided to the veteran.  
However, seeing as the Board has concluded that a 
preponderance of the evidence is against this claim, it finds 
that any questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  
Therefore, the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claim.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Although he was not provided with a VA examination, the Board 
finds that the evidence of record does not warrant one 
because there is sufficient competent medical evidence to 
decide his claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In the present case, the veteran has 
not presented any competent evidence of a current left foot 
disability; as such, he has not met all of the requirements 
under McLendon, supra.  Therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The veteran contends that he is entitled to service 
connection for residuals of a cracked left foot bone injury 
that occurred during service.  He testified that he was told 
that an old left foot wound was responsible for his left knee 
requiring replacement.  

Unfortunately, a careful review of the claims folder, 
including his left knee replacement surgical records, fails 
to reveal any current diagnosis of a left foot disability.  
In fact, the veteran's post-service medical records are 
completely silent for any complaints related to his left 
foot.  To prevail on the issue of service connection, there 
must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
The Board acknowledges the veteran's own statements that he 
has a current left foot disability.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder); see also Barr v. Nicholson, No. 
04-0534 (U.S. Vet. App. June 15, 2007) (veteran is competent 
to testify as to a medical condition within his knowledge and 
personal observation).  

The Board considered the applicability of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, without any 
competent medical evidence of a current right ankle disorder, 
service connection must be denied.  


ORDER

Entitlement to service connection for residuals of a cracked 
left foot bone is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claims on appeal.

I. Service Connection for Tinnitus

The veteran testified at his May 2007 Board hearing that his 
ears began ringing during service and have continued to ring 
intermittently since service.  While competent to testify to 
the presence of tinnitus, the Board observes that he is not 
competent to provide an opinion regarding the etiology of his 
current tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In determining whether there is a nexus to service, 
the Board must rely upon the conclusions of trained medical 
personnel when considering evidence of diagnosis and 
etiology.  Id.  See also Allday v. Brown, 7 Vet. App. 517 
(1995).  

The current competent evidence of record therefore contains 
evidence of a current disability and evidence of continued 
symptomatology since service.  Under such circumstances, 
medical evidence regarding whether a nexus exists between the 
veteran's claimed disability and his military service is 
needed.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (the Court held that where there is competent evidence 
of a current disability and evidence indicating an 
association between the disability and active service, there 
must be competent evidence addressing whether a nexus 
exists).  If no evidence exists which addresses the issue of 
a nexus, a VA examination is required.  Id.  The Board 
observes that there is no competent medical evidence of 
record directly addressing whether there is a medical nexus 
between the veteran's current tinnitus and his service.  As 
such, a remand is necessary to obtain a VA examination and 
opinion.

II. Service Connection for Bilateral Hearing Loss 

In addition to asserting entitlement to service connection 
for tinnitus due to in-service exposure to acoustic trauma, 
the veteran contends that he has hearing loss also related to 
in-service exposure.  With respect to the veteran's claimed 
noise exposure, he testified that his military occupational 
specialty included loading ammunition into large guns on 
board ships.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).  

In the present case, the only evidence of record pertaining 
to the veteran's hearing loss is a March 2000 private 
audiological evaluation submitted by the veteran and various 
VA medical records which note that he has "some hearing 
impairment."  The March 2000 evaluation report represents 
the veteran's pure tone thresholds in graphic form.  Based on 
this evidence the RO determined that he had a current hearing 
loss disability.  See March 2005 RO rating decision.  

Unfortunately, the Board observes that it may not interpret 
the data provided in the March 2000 audiological chart.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  However, seeing as 
the RO informed the veteran that he had submitted evidence 
sufficient to show a current disability, the Board finds that 
denying service connection on the basis of no evidence of a 
current disability would be prejudicial to the veteran.  See 
38 C.F.R. § 3.103 (notice of a decision shall clearly set 
forth the reason(s) for the decision).  In this regard, the 
reasons and bases provided in the March 2005 RO rating 
decision give the veteran the impression that the March 2000 
audiological chart was sufficient evidence to establish one 
element of his service connection claim.  Additionally, there 
is no evidence of record that the veteran was ever informed 
that any audiological evidence he submitted should be in 
numerical, and not chart, format.  Thus, absent specific 
notice regarding the need to submit evidence in the proper 
format, the Board finds that the veteran would be prejudiced 
by the Board denying his claim based on the current record 
because he was previously told that the evidence he had 
submitted was sufficient to establish an element of his 
claim.  

As there are no other audiograms of record which the Board 
may use to evaluate whether the veteran meets VA's regulatory 
criteria for hearing loss disability, the Board concludes 
that a remand is necessary to provide him with an 
audiological examination.  Such examination is for the 
purpose of obtaining pure tone thresholds in a format that 
the Board can use to accurately assess whether the veteran 
has a current hearing loss disability.

III. Service Connection for a Skin Disorder, Neck Cancer, and 
Dental Treatment

With respect to his claim regarding an upper body skin 
disorder, the Board observes that the veteran testified at 
his May 2007 Board hearing that he sought treatment for skin 
lesions on his upper body shortly after service separation at 
the VA Medical Center (MC) in Baltimore, Maryland.  Although 
he could not remember the exact year, he stated that it was 
likely in 1946 or 1947.  A review of the record reveals that 
all treatment records pertaining to the veteran were 
requested from the Baltimore VAMC for the month of September 
1945; a negative response was received.  No requests have 
been made, however, for any treatment records from this 
facility for the years 1946 and 1947.  As such records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, VA has a duty to obtain all 
outstanding identified VA treatment records.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board must remand this 
appeal to make appropriate attempts to obtain these records. 

The veteran also indicated in his April 2005 notice of 
disagreement that he was treated in the summer of 1947 or 
1948 for his skin disorder at the Philadelphia VAMC.  These 
records must also be obtained.  Id.  

The Board observes that the veteran has claimed his cancer of 
the neck is secondary to his skin disorder.  Similarly, he 
has claimed his dental treatment as secondary to his cancer 
of the neck.  Clearly, these claims are impacted by the 
outcome of his claim of service connection for a skin 
disorder.  Therefore, these claims are inextricably 
intertwined with the claim of service connection for a skin 
disorder, and as such, must be remanded to the agency of 
original jurisdiction (AOJ).  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (all issues "inextricably intertwined" with 
an issue certified for appeal are to be identified and 
developed prior to appellate review).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination for the purpose of 
ascertaining the existence and etiology of 
any current hearing loss and tinnitus.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify 
whether the veteran has any hearing loss 
and/or tinnitus and provide an opinion as 
to whether any current hearing loss and/or 
tinnitus is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his military 
service.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran's 
hearing loss and/or tinnitus is related to 
his service on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

2.  Obtain any VA treatment records from 
the Baltimore VAMC for the period from 
January 1946 through December 1947.  
Record should also be obtained from the 
Philadelphia VAMC for the period from 
January 1947 through December 1948.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss, tinnitus, a skin 
disorder, cancer of the neck, to include 
as secondary to a skin disorder, and 
dental treatment, to include as secondary 
to cancer of the neck.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


